      Case 3:18-cr-03066-JLS Document 112 Filed 03/04/21 PageID.257 Page 1 of 1




 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                            SOUTHERN DISTRICT OF CALIFORNIA
 7
 8   UNITED STATES OF AMERICA,                      Case No.: 18-CR-03066-JLS
 9                 Plaintiff,
10
            v.
11
                                                    ORDER CONTINUING STATUS
12   SHAWN JAMES SOLEIMANI,                         HEARING
13                Defendant.
14
15
16         Pursuant to joint motion and good cause appearing, IT IS HEREBY ORDERED that
17 that the Status Hearing for the above-captioned defendant be continued from March 26,
18 2021, at 1:30 p.m. to May 28, 2021 at 1:30 p.m. Defendant shall file an acknowledgement
19 of the new hearing date by March 26, 2021.
20        For the reasons set forth in the joint motion, the Court finds that the ends of justice
21 will be served by granting the requested continuance, and these outweigh the interests of
22 the public and the defendant in a speedy trial. Accordingly, the delay occasioned by this
23 continuance is excludable pursuant to 18 U.S.C. § 3161(h)(7)(A).
24       IT IS SO ORDERED.
25 Dated: March 4, 2021
26
27
28
